Citation Nr: 1226434	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.

3.  Entitlement to service connection for right ankle venous ulcer, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  

In a February 2011 Decision and Remand, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and anxiety, and granted reopening of service connection for a breathing disorder.  In the same document, the Board remanded the respective claims for service connection for a breathing disorder (reopened) and service connection for a right ankle venous ulcer to the Appeals Management Center (AMC) for the provision of VA medical examinations to determine the natures and etiologies of the Veteran's respective breathing disorder and right ankle venous ulcer.  The record indicates that the AMC complied with the Board's February 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran appealed the Board's February 2011 denial of service connection for a psychiatric disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, while the case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand, leaving undisturbed the Board's Decision to reopen the previously denied claim for service connection for a breathing disorder, and requesting that the Court vacate the Board's February 2011 Decision denying service connection for a psychiatric disorder.  That same month, the Court issued an Order vacating the Board's February 2011 Decision to deny the appeal for service connection for a psychiatric disorder. 

In compliance with the February 2011 Court Order, in January 2012, the Board remanded the Veteran's claim for service connection for a psychiatric disorder to the AMC for the issuance of a PTSD personal assault stressor notice letter compliant with 38 C.F.R. § 3.304(f)(5) (2011), and, if the Veteran's claim for service connection for a psychiatric disorder was denied, the issuance of a Supplemental Statement of the Case (SSOC) based on a review of all the evidence of record.  Although the AMC issued the required notice letter in January 2012, and issued a pair of SSOCs in January 2012 and February 2012, respectively, the record indicates that the AMC failed to review and consider evidence of record at the time of the issuance of both SSOCs.  Therefore, the Board finds that the issue of service connection for a psychiatric disorder must be remanded again for further development.  See Stegall, 11 Vet. App. at 271.  

In reviewing the Veteran's claim for service connection for a breathing disorder, the Board notes that, in a March 2005 statement, the Veteran contended that his current breathing disorder, diagnosed as either chronic obstructive pulmonary disorder (COPD) or emphysema, was related to mustard gas exposure.  Therefore, the Veteran's claim for service connection for a breathing disorder has been classified as one for service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas.

The issues of service connection for a psychiatric disorder (to include PTSD and anxiety) and service connection for a breathing disorder (to include as due to exposure to asbestos and mustard gas) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience chronic right ankle venous ulcer symptomatology during service.

2.  The Veteran did not experience continuous right ankle venous ulcer symptomatology since discharge from service.

3.  The Veteran's current right ankle venous ulcer is not related to service or to any incident of service, to include in-service exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle venous ulcer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in June 2008 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist with the claim.  In March 2011, the Veteran was provided with a VA medical examination to determine the nature and etiology of the Veteran's claimed right ankle venous ulcer.  As the March 2011 VA medical examination report was written after an interview with the Veteran and a review of the Veteran's service and post-service treatment records, contained specific findings indicating the nature of the Veteran's claimed disorder, and also contained an opinion, backed by clinical evidence, regarding the etiology of the Veteran's right ankle venous ulcer, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations
	
Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  The information and instructions from this circular have been included in the VA Adjudication Procedure Manual.  The Court has held that VA must analyze a claim for entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  Medical nexus evidence is required to substantiate a claim for asbestos-related disease related to alleged asbestos exposure in service.  VAOPGCPREC 04-00.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report many of the symptoms and impairments associated with his right ankle venous ulcer.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's right ankle venous ulcer because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United State Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Right Ankle Venous Ulcer

The Veteran essentially contends that he developed a right ankle venous ulcer due to exposure to asbestos during service.  The Veteran states that his in-service position as an upholstery specialist required him to work in asbestos ankle-deep.  The Veteran contends that such exposure to asbestos resulted in the development of his current right ankle venous ulcer.  The Board notes that, as stated in a May 2009 Statement of the Case (SOC), VA recognizes that the Veteran experienced some degree of asbestos exposure during service.  

Parenthetically, the Board notes that the AMC granted service connection for degenerative joint disease of the right ankle, related to an in-service May 1965 right ankle sprain, in a March 2011 rating decision.  Therefore, instead of determining if the Veteran has a general right ankle disorder related to service, in this decision, the Board will focus solely on the issue of service connection for a right ankle venous ulcer.   

Having reviewed the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's current right ankle venous ulcer is not related to service or to any incident of service, to include in-service asbestos exposure.  

The Board finds that the Veteran did not experience chronic right ankle venous ulcer symptomatology during service.  In a September 1961 service entrance medical examination report, a service examiner found that the Veteran's feet and lower extremities were normal.   

In a May 1965 service treatment record, the Veteran reported experiencing a traumatic injury to his right ankle from a motorcycle accident.  The service examiner's diagnosis was a right ankle sprain.  The service examiner did not note any right ankle venous ulcer symptomatology at that time.  

Subsequent treatment records contain no record or notation indicating treatment for a right ankle venous ulcer.  In a January 1966 service discharge medical examination report, a service examiner found that the Veteran's feet and lower extremities were normal.  

Regarding the lay evidence, the Veteran has not indicated that he experienced chronic symptomatology of a right ankle venous ulcer disorder during service; therefore, the Board finds that the Veteran did not experience chronic right ankle venous ulcer symptomatology during service.

The Board finds that the Veteran did not experience continuous right ankle venous ulcer symptomatology since his January 1966 discharge from service.  The post-service treatment records indicate occasional treatment for a right ankle venous ulcer beginning in November 2002.  Reviewing the lay evidence, in a March 2011 VA medical examination report, the Veteran indicated that he developed a venous stasis ulcer of the right medial ankle in 2000, approximately 36 years after his discharge from service.  As such, the Board finds that the evidence weighs against a finding of continuous right ankle venous ulcer symptomatology since discharge from service.

Finally, the Board finds that the Veteran's current right ankle venous ulcer is not related to service or to any incident of service, to include in-service exposure to asbestos.  As stated in the May 2009 SOC, VA recognizes that the Veteran experienced some degree of asbestos exposure while working as an upholsterer during service.  Yet, the record of evidence does not indicate a nexus between this in-service asbestos exposure and the Veteran's current right ankle venous ulcer.  

In a March 2011 VA medical examination report, specifically provided to determine the nature and etiology of the Veteran's claimed right ankle disorder, the VA examiner noted reviewing the claims file prior to writing the examination report.  The VA examiner specifically noted reviewing the May 1965 service treatment record regarding treatment for a right ankle sprain after a motorcycle accident.  During an interview, the Veteran stated that he was exposed to asbestos during service while stationed in Barstow, California.  The Veteran indicated that, as part of his in-service duties, he had to sweep up piles of flaking asbestos that were ankle-deep.  The Veteran indicated that he developed a venous stasis ulcer of the right medial ankle in 2000.  The Veteran stated that examiners treated the disorder conservatively with an Unna boot.  The Veteran attributed the existence of the venous stasis ulcer to asbestos exposure during service, but did not indicate why he believed that there was a relationship.  The Veteran indicated that he experienced daily right calf pain measuring a nine on a scale of 10 in intensity associated with the chronic venous insufficiency.  The Veteran denied experiencing any flare-up pain.  

Upon examination, the March 2011 VA examiner indicated that the Veteran's right lower extremity was significant for mild varicose veins.  The VA examiner noted a three centimeter by seven centimeter ovoid, brownish, mottled macule, two centimeters proximal to the right ankle medial malleolus.  The VA examiner indicated that such a macule was consistent with venous stasis dermatitis.  The VA examiner noted no active ulceration.  The VA examiner indicated that dorsalis pedis and posterior tibialis pulses were three out of three, and sensation was intact to light touch for dermatomes of the right lower extremity.  The VA examiner indicated that motor strength was five out of five for all myotomes of the right lower extremity.  The VA examiner indicated that there was no muscle wasting or atrophy present.  
After reviewing X-rays, the VA examiner diagnosed right ankle degenerative joint disease of the talonavicular joint, both chronic and mild; and a right lower extremity chronic venous insufficiency.  

Having reviewed the evidence of record, the VA examiner in March 2011 opined that the Veteran's current right ankle degenerative joint disease was at least as likely as not related to the Veteran's in-service right ankle sprain.  The VA examiner also stated that the Veteran had a chronic venous insufficiency of the right lower extremity that, in his opinion, was most likely related to an inherited genetically-mediated disorder of the venous valves.  As the March 2011 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed both the claimed ankle venous disorder and service-connected degenerate joint disease of the right ankle, and offered an opinion backed by clinical findings, the Board finds that the March 2011 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board notes that the Veteran experienced some asbestos exposure during service and believes that he has a venous ulcer of the right ankle related to such exposure.  Yet, the Board notes that evidence of in-service exposure to asbestos and a right ankle venous insufficiency are not enough to allow for a grant of service connection for a right ankle venous ulcer.  Under VA regulations, medical nexus evidence is required to substantiate a claim for asbestos-related disease related to alleged asbestos exposure in service.  VAOPGCPREC 04-00.  The Board notes that, in June 2009 and March 2011chest X-ray reports and August 2009 and March 2011 chest CT scan reports, VA examiners have reported finding no evidence of asbestos-related damage.  The Board also notes that the Veteran has not related how he believes that a venous disorder in his ankle could be related to in-service asbestos exposure.  

Regarding the Veteran's capacity to diagnose the etiology of a venous ulcer disorder of the right ankle, the Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he or she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  The Veteran is competent to relate symptoms of a right ankle disorder that he personally observed at any time, such as limitation of motion and pain upon use, varicose veins, and discoloration or color changes.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (painful feet); Barr v. Nicholson, 21 Vet. App. 303 (2007) (varicose veins); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (skin disorder of boils, blotches, rash, soreness, and itching); Goss v. Brown, 9 Vet. App. 109, 113 (1996) (burning sensations in feet and hands, itching, and peeling feet).  

However, in this case, the cause of a venous ulcer, especially one claimed as related to asbestos, involves a complex medical etiological question because it deals with the internal and largely unobservable processes of the body.  The Veteran he is not competent to diagnose the etiology of the right ankle venous ulcer, especially the complex etiology of asbestos exposure; therefore, in this case, the Veteran's opinion regarding the etiology of his right ankle venous ulcer, indicating that it was related to in-service asbestos exposure, is not competent evidence that establishes such nexus to asbestos exposure in service.  See Rucker, 10 Vet. App. at 74 (veteran is competent to report in-service "injury" of radiation exposure, but is not competent to diagnose carcinoma (cancer) or relate it to service). 

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a right ankle venous ulcer, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ankle venous ulcer, to include as due to exposure to asbestos, is denied.  


REMAND

The Board finds that additional development is required before the issues of service connection for a psychiatric disorder and a breathing disorder are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

Regarding the Veteran's claim for service connection for a psychiatric disorder, prior to the issuance of the Board's January 2012 remand, in November 2011, the Veteran's sister-in-law submitted a statement regarding the claim.  The Board notes that VA had not considered this letter in any prior decision.  Following the Board's January 2012 Remand of this claim in compliance with the September 2011 Court Order, the AMC issued a January 2012 PTSD personal assault stressor notice letter compliant with 38 C.F.R. § 3.304(f)(5).  In response, prior to the re-certification of the appeal to the Board, the Veteran submitted additional evidence that was received by VA on January 24, 2012; yet, on February 22, 2012, the AMC issued a SSOC, indicating that the Veteran's claim was denied, in large part, because the Veteran had not submitted any additional evidence following the issuance of the January 2012 PTSD notice letter.  Although the AMC subsequently issued a March 2012 SSOC, the AMC did not indicate that they had reviewed any of the evidence received by VA on January 24, 2012 in making their decision.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) contemplates that all evidence will first be reviewed at the level of the Agency of Original Jurisdiction (AOJ) so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2011).  For these reasons, the Veteran's claim for service connection for a psychiatric disorder must be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Regarding the Veteran's claim for service connection for a breathing disorder, in a March 2005 statement, the Veteran indicated that he was exposed to mustard gas during service, either at the Marine Corps Recruiting Depot (MCRD) in San, Diego, California, or at Camp Pendleton.  The Veteran did not provide any details regarding this claimed exposure, to include dates of exposure or circumstances regarding such exposure.  

VA requires that claims for service connection based upon mustard gas exposure be  processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 
38 C.F.R. § 3.316(a), or if the veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  

During the pendency of this appeal, the Veteran was diagnosed as having both COPD and emphysema, disorders listed under 38 C.F.R. § 3.316(a).  There is no indication that the RO developed the Veteran's claim for a breathing disorder under the procedures required for claims for service connection due to in-service full body exposure to mustard gas.  Therefore, proper development of the claim is required under VA Manual M21-1MR, IV F., Claims for Service Connection for Disabilities Resulting from Exposure to Mustard Gas or Lewisite. 

The Board also notes that the Veteran's claim for service connection for a breathing disorder was adjudicated by the Waco, Texas RO, but, according to M21-1MR, IV.ii.1.F.21.a., "all claims and appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, are centrally processed at the Muskogee Regional Office (RO)."  The Veteran's claim for service connection for a breathing disorder was received in February 2005.  As such, the AMC must properly transfer jurisdiction of the claims file, after the below-directed development outlined in M21-1MR, so this claim may be properly adjudicated by the Muskogee RO.

Accordingly, the issues of service connection for a psychiatric disorder (to include PTSD and anxiety) and service connection for a breathing disorder (to include as due to exposure to asbestos and mustard gas) are REMANDED for the following action:

1.  After any development deemed necessary, after a review of all evidence of record, the AMC/RO should re-adjudicate the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.  If any benefit sought remains denied, the Veteran and the representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

2.  Regarding the Veteran's claim for service connection for a breathing disorder, to include as due to exposure to asbestos and mustard gas, the AMC/RO should provide the Veteran with the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), for claims involving exposure to mustard gas and other chemical exposure.  All information obtained from the Veteran should be included in the claims folder for future review.

The AMC/RO should afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, as to his claimed exposure to mustard gas, and search all appropriate repositories - to include, but not limited to, the Department of Defense participant database for verification of his exposure.

3.  After any additional development, the AMC/RO should transfer jurisdiction of the claims file to the Muskogee RO for re-adjudication of the claim of entitlement to service connection for a breathing disorder (to include as due to exposure to asbestos and mustard gas).  The Muskogee RO should re-adjudicate the claim for service connection for a breathing disorder, to include as secondary to exposure to asbestos and mustard gas, applying any pertinent presumptions pursuant to 38 C.F.R. § 3.316.  If any benefit sought remains denied, the Veteran and the representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


